Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHAO et al, WO2019185061A1.
Pertaining to claim 1, ZHAO teaches ( see fig1)  A compound represented by a following Chemical Formula 1: ( see ZHAO chemical formula 85,102,125 or 144 that read on the claim)
where in the Chemical Formula 1,
X is selected from a group consisting of CR9R10,
each of Li and L2 independently represents one selected from a group consisting of a single bond, a substituted or unsubstituted C6 to C30 arylene group, a substituted or unsubstituted C3 to C30 heteroarylene group, a substituted or unsubstituted C1 to C20 alkylene group, a substituted or unsubstituted C2 to C20 alkenylene group, a substituted or unsubstituted C1 to C20 heteroalkylene group, a substituted or unsubstituted C3 to C20 heterocycloalkylene group, a substituted or unsubstituted C1 to C20 heteroalkenylene group, and a substituted or unsubstituted C3 to C20 heterocycloalkenylene group, Ar represents one selected from a group consisting of a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C1 to C20 heteroalkyl group, a substituted or unsubstituted C3 to C20 heterocycloalkyl group, and a substituted or unsubstituted C1 to C20 heteroalkenyl group, R1 to R7 and R9 to R11 are the same as or different from each other, and each of R1 to R7 and R9 to R11 independently represents one selected from a group consisting of hydrogen, deuterium, a substituted or unsubstituted Cl to C20 alkyl group, a substituted or unsubstituted C3 to C20 cycloalkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, a substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C1 to C20 heteroalkyl group, a substituted or unsubstituted C7 to C20 aralkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30
heteroaryl group, and a substituted or unsubstituted C3 to C20 heteroaralkyl group, adjacent two of R1 to R7 and R9 to R11 optionally are connected to each other to form a saturated or unsaturated alicyclic or aromatic monocyclic or polycyclic ring, the formed alicyclic or aromatic monocyclic or polycyclic ring optionally contains at least one heteroatom selected from a group consisting of N, O, S and Si in addition to a carbon atom, a case where all of Ri to Rs are hydrogen is excluded, 
k is an integer from 1 to 4,
m is an integer from 0 to 4,
n is an integer from 0 to 3. ( see ZHAO chemical formula 85,102,125 or 144 that read on the claim)

Pertaining to claim 2, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) the compound of claim 1, wherein at least one of R11 includes a substituted or unsubstituted C1 to C10 alkyl group or a substituted or unsubstituted C6 to C20 aryl group.
Pertaining to claim 3, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) The compound of claim 1, wherein the compound represented by the Chemical Formula 1 includes a compound represented by a following Chemical Formula 2:
Pertaining to claim 4, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) The compound of claim 3, wherein at least one of R12 and R13 includes a substituted or unsubstituted C1 to C10 alkyl group or a substituted or unsubstituted C6 to C20 aryl group.
Pertaining to claim 5, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) The compound of claim 1, which is represented by one of the following
Chemical Formulas listed in claim 5.
Pertaining to claim 6, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) An organic light-emitting device comprising:
a first electrode[2];
a second electrode[2]; and at least one organic material layer between the first and second electrodes,wherein the organic material layer contains the compound of claim 1 ( see ZHAO chemical formulas 85,102,125 or 144).
Pertaining to claim 7, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim)The organic light-emitting device of claim 6, wherein the organic material layer includes at least one layer selected from a group consisting of a hole transport layer and an auxiliary hole transport layer, wherein the selected at least one layer contains the compound.
Pertaining to claim 8, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim)The organic light-emitting device of claim 7, wherein the compound of the selected at least one layer contains at least two types of compounds.
Pertaining to claim 9, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim)The organic light-emitting device of claim 6, wherein the organic material layer includes at least one layer selected from a group consisting of a hole injection layer, a hole transport layer, an auxiliary hole transport layer, a light-emitting layer, an auxiliary electron transport layer, an electron transport layer, and an electron injection layer.
Pertaining to claim 15, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) An organic light-emitting display device comprising the organic light-emitting device of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al, WO2019185061A1 in view of Lee et al, US 20150115235 A1 .
Pertaining to claim 10, ZHAO teaches ( see fig1 and ZHAO chemical formula 85,102,125 or 144 that read on the claim) the organic light-emitting device of claim 6, but is silent wherein the organic light-emitting device further comprises an encapsulation layer formed on the second electrode.
However, in the same field of endeavor, lee teaches ( see fig3C) wherein the organic light-emitting device further comprises an encapsulation layer[230] formed on the second electrode[214].in view of Lee , it would have been obvious to one of ordinary skill in the art to incorporate this configuration of Lee into that of ZHAO for improved OLED by minimizing an upper encapsulation layer of a display device to reduce or prevent the occurrence of a crack at the time of bending, thereby reducing damage to a substrate.
Pertaining to claim 11, ZHAO in view of Lee  teaches the organic light-emitting device of claim 10, wherein Lee teaches wherein  the organic light-emitting device further comprises a barrier layer[250] formed on the encapsulation layer[230].
Pertaining to claim 12, ZHAO in view of Lee  teaches the organic light-emitting device of claim 6, wherein Lee teaches wherein the organic light-emitting device further comprises a driving thin-film transistor including an active layer[202] electrically connected to the first electrode[210].
13. The organic light-emitting device of claim 12, wherein the active layer includes an oxide semiconductor layer.
Pertaining to claim 14, ZHAO in view of Lee  teaches the organic light-emitting device of claim 12, wherein Lee teaches wherein the driving thin-film transistor includes a gate insulating film[203] formed on the active layer[202], and a gate electrode [204] formed on the gate insulating film[203].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819